Case: 14-5106   Document: 37     Page: 1   Filed: 09/25/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  GORDON ARTHUR WOODLEY AND DENISE LYNN
                 WOODLEY,
             Plaintiffs-Appellants,

                            v.

   DANIEL HAGGART AND KATHY HAGGART, FOR
  THEMSELVES AND AS REPRESENTATIVES OF A
    CLASS OF SIMILARLY SITUATED PERSONS,
                Plaintiffs-Appellees,

                            v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2014-5106
                 ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:09-cv-00103-CFL, Judge Charles F.
 Lettow.
                ______________________

                     ON MOTION
                 ______________________
Case: 14-5106         Document: 37   Page: 2    Filed: 09/25/2014



 2                                   WOODLEY   v. US



                           PER CURIAM.
                            ORDER
     Daniel Haggart et al. (“Class Members”) move to
 strike certain pages from appellants’ appendix. Appel-
 lants oppose. Class Members also move to dismiss appel-
 lants’ appeal as frivolous and for summary affirmance.
 Appellants and the United States oppose.
     The court deems it the better course for the Class
 Members to raise their arguments for affirmance and
 their arguments to strike in their response brief.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion to strike is denied. The parties are
 directed to address whether the documents are properly
 before the court in their briefs.
     (2) The motion to dismiss or for summary affirmance
 is denied. The appellees’ response briefs are due within
 40 days of the date of filing of this order.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24